DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/22/22 has been accepted and entered.  Accordingly, claims 1-3, 8-9, 14-18, and 29 have been amended.
Claims 1-31 are pending in this application. 
In view of the amendment filed 9/22/22, the previous rejections to claims 1-21 and 29 under 35 U.S.C. §112(b) have been withdrawn. 

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. Applicant argues that the combined teachings of Baker et al. and Wang et al. does not teach “receiving the filtered reference signal from the network entity… and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal and the one or more filter coefficients”.
Applicant argues that Wang et al. does not teach the limitation because signal described by Wang is not filtered by a transmitter of the signal (page 12).  In this regard, Applicant is reminded that the rejection was made in combination of Baker et al. and Wang et al.  The primary reference Baker et al. has all features including receiving filtered reference signal (see page 15, lines 13-20; FIG. 6), and determining one or more filter coefficients (see page 6, lines 3-8; page 13, lines 13-15).  Further, Baker et al. teaches that the reference signal is used for channel estimation (see page 11, lines 14-16; page 12, lines 8-13).  Although Baker et al. teaches channel quality information in terms of channel estimation using CSI-RS, and such would have been reported to the base station, Baker et al. does not explicitly teach transmitting the channel quality information.  The secondary reference Wang et al. was introduced to teach that the measured channel quality information is transmitted.  In particular, Wang et al. teaches channel estimation includes channel quality information as the UE obtains modified channel estimates, and calculates the signal-to-interference ratio (SIR) estimate based on the modified channel estimates (par [0012]).  Then the SIR or SINR (par [0024]) is used to estimate channel quality indicator (par [0033][0034])).   The estimated channel quality indicator is reported to a supporting network (par [0055]; FIG. 2). 
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, the combined teachings of Baker et al. and Wang et al. teach “channel quality information that is determined based at least in part on the filtered reference signal and the one or more filter coefficients” recited in claims. 

Secondly, Applicant argues that Wang et al. does not teach the limitation because CQI of Wang is not determined based on “the one or more filter coefficients” (page 12).  Examiner respectfully disagrees with the Applicant. 
Although Baker et al. teaches such a limitation as noted above, Wang et al. also teaches that the filter coefficients are then used in conjunction with received reference signal samples to obtain modified channel estimates (par [0078]).  Therefore, the combined teachings of Baker et al. and Wang et al. teach “determining the channel quality information based on at least in part on the filtered reference signal and the one or more filter coefficients” as recited in claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, 17-22, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790) and further in view of Wang et al. (U.S. Patent Application Publication No. 2005/0282500).
	
Regarding Claim 1, Baker et al. teaches A method for wireless communication at a user equipment (UE) (Baker et al. teaches a method and apparatus used where a filter is applied to data before it is transmitted (page 1, lines 3-5; FIG. 6)), comprising: determining one or more filter coefficients used by a network entity to filter a reference signal (Baker et al. teaches that a receiving entity compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (page 14, line 31–page 15, line 9); the filter at the transmitter side is applied to the data signal and to the first RS (page 11, lines 13-14); filter coefficients are chosen by the transmitter and signaled to the receiver (page 13, lines 13-15)), wherein the reference signal is used by the UE to determine channel quality information (Baker et al. teaches that by performing channel estimation independently on two RSs, the receiver can deduce the filter applied to the data signal (page 11, lines 12-16); the reference signal is a user specific CSI-RS that is used to estimate the channel (page 12, lines 8-13)); receiving the filtered reference signal from the network entity (Baker et al. teaches that the receiving entity receives first reference signal and the second reference signal (lines 18-20, page 15; FIG. 6); the first reference signal is filtered  (page 15, lines 13-17; FIG. 6)); determining the channel quality information based at least in part on the filtered reference signal and the one or more filter coefficients (Baker et al. teaches that by performing channel estimation independently on two RSs, the receiver can deduce the filter applied to the data signal (page 11, lines 12-16); the reference signal is a user specific CSI-RS that is used to estimate the channel (page 12, lines 8-13)); the signaling of the filter coefficients take place via a physical layer control channel and/or by a higher layer configuration message, and that the filter coefficients are chosen by a transmitter and signaled to a receiver (page 13, lines 12-18); the receiver compares the first reference signal and second reference signals to determine filter parameters (page 15, lines 21-25; FIG. 6); receiver has a reverse filter block that reverses the effect of the transmitter side spectrum shaping filter (page 14, lines 27-31; FIG. 5), indicating that the filter coefficient is used to process the received reference signal); and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal and the one or more filter coefficients (Baker et al. teaches performing channel estimation on two RSs (lines 12-16, page 11)). 
	By teaching that the channel estimation is performed on two reference signals as noted above, Baker et al. teaches determining the channel quality information based at least in part on the filtered reference signal and the one or more filter coefficients.  However, Baker et al. does not explicitly teach and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal and the one or more filter coefficients.  Wang et al. teaches such a limitation. 
	Wang et al. is directed to benign interference suppression for received signal quality estimation.  More specifically, Wang et al. teaches that and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal (Wang et al. teaches that after obtaining a CQI estimate, the mobile station then sends the CQI estimate to a supporting network base station through uplink signaling (par [0031]); processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. so that the determined channel quality information is transmitted to the network entity, as taught by Wang et al.  The modification would have allowed the system to enable the link adaptation (see Wang et al., par [0055]). 

Regarding Claim 2, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: applying a filter to the received filtered reference signal using the one or more filter coefficients (Baker et al. teaches that filtered data signal is multiplexed with two different RSs (page 11, lines 12-13); the filter parameters are used by reverse filter to process the received reference signal (page 15, lines 5-9; FIG. 5)), wherein determining the channel quality information is based at least in part on applying the filter to the received filtered reference signal (Baker et al. teaches that by performing channel estimation independently on two RSs, the received can deduce the filter applied to the data signal (page 11, lines 12-16); the filter parameters are used by reverse filter to process the received reference signal (page 15, lines 5-9; FIG. 5); Wang et al. teaches processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. so that the channel quality information is determined, as taught by Wang et al.  The modification would have allowed the system to enable the link adaptation (see Wang et al., par [0055]). 

Regarding Claim 8, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: identifying a filtering configuration applied to the received filtered reference signal (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (page 14, lines 9-11; FIG. 4), indicating that the filtering configuration applied to the reference signal is identified); identifying a filter to apply to the received filtered reference signal based at least in part on identifying the filtering configuration (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (page 14, lines 9-11; FIG. 4), indicating that the filter is identified); and applying the filter to the received filtered reference signal (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (page 14, lines 9-11; FIG. 4)), wherein determining the channel quality information is based at least in part on applying the filter (Baker et al. teaches that by performing channel estimation independently on two RSs, the received can deduce the filter applied to the data signal (page 11, lines 12-16); the reference signal is a user specific CSI-RS that is used to estimate the channel (page 12, lines 8-13)); filtered data signal is multiplexed with two different RSs (lines 12-13, page 11); the filter parameters are used by reverse filter (page 15, lines 5-9; FIG. 5)).  

Regarding Claim 9, the combined teachings of Baker et al. and Wang et al. teach The method of claim 8, and further, the references teach further comprising: receiving, from the network entity, an indication of the filtering configuration applied to the received filtered reference signal (Baker et al. teaches that the receiving entity receives first data, first reference signal and second reference signal (S3 of FIG. 6); compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (page 14, line 31 –page 15, line 9); the filter at the transmitter side is applied to the data signal and to the first RS (page 11, lines 13-14)), wherein identifying the filtering configuration is based at least in part on the received indication of the filtering configuration (Baker et al. teaches that the UE compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (page 14, line 31 – page 15, line 9)).  

Regarding Claim 11, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the one or more filter coefficients comprise one or more time-domain filter coefficients (Baker et al. teaches that the transmitter utilizes π/2 BPSK with time domain pulse shaping (page 13, lines 19-23)).  

Regarding Claim 12, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the one or more filter coefficients comprise one or more frequency-domain filter coefficients (Baker et al. teaches that frequency domain pulse shaping is used (page 13, line 1)).  

Regarding Claim 17, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the received filtered reference signal is modulated using a π/2 binary phase shift keying (BPSK) modulation scheme (Baker et al. teaches that the data signal and first RS are BPSK signals, e.g., π/2 rotated BPSK (page 12, lines 17-18)).  
	
Regarding Claim 18, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the received filtered reference signal comprises a channel state information reference signal (Baker et al. teaches that the reference signal can be a user specific CSI-RS (page 12, lines 8-13).  

Regarding Claim 19, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: receiving an unfiltered reference signal from the network entity (Baker et al. teaches that the transmitter sends at least one RS without spectrum shaping and at least one RS with spectrum shaping (page 15, lines 5-6); first data and a first reference signal are filtered but not a second reference signal (page 15, lines 13-14)), wherein a first peak to average power ratio of the filtered reference signal is less than a second peak to average power ratio of the unfiltered reference signal (Baker et al. teaches that the first filter comprises a spectrum shaping filter and that first filter reduces a peak to average power ratio of transmitted data (lines 16-18, page 4); applying a spectral shaping filter to a π/2-rotated BPSK modulated signal can reduce the PAPR of the transmitted signal (page 10, lines 17-19)).  

Regarding Claim 20, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: receiving an indication of the one or more filter coefficients (Baker et al. teaches that a receiving entity receives first data, first reference signal and second reference signal, and compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (page 14, line 31 – page 15, line 9)); and identifying the one or more coefficients based at least in part on the indication (Baker et al. teaches that a receiving entity receives first data, first reference signal and second reference signal, and compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6)).  

Regarding Claim 21, Baker et al. teaches A method for wireless communication at a network entity (Baker et al. teaches a method and apparatus used where a filter is applied to data before it is transmitted (page 1, lines 3-5; FIGS. 6-7)), comprising: transmitting an indication of one or more filter coefficients used by the network entity to filter a reference signal used by a user equipment (UE) to determine channel quality information (Baker et al. teaches that a receiving entity receives first data, first reference signal and second reference signal, and compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (page 14, line 31 –page 15, line 9); the filter at the transmitter side is applied to the data signal and to the first RS (page 11, lines 13-14)); generating the filtered reference signal based at least in part on the one or more filter coefficients (Baker et al. teaches that the filter at the transmitter side is applied to the data signal and to the first RS (page 11, lines 13-14); transmitter sends at least one RS without spectrum shaping and at least one RS with spectrum shaping (page 15, line 5-6); filter is a spectrum shaping filter to shape the spectrum (page 13, lines 19-25)); transmitting the filtered reference signal to the UE (Baker et al. teaches that first data, first reference signal , and second reference signal are transmitted by the transmitting entity (page 15, lines 16-17; FIG. 6)). 
Although teaching that the channel estimation is performed on two reference signals as noted above. Baker et al. does not explicitly teach and receiving, from the UE, the channel quality information based at least in part on the filtered reference signal.  Wang et al. teaches such a limitation.  
	Wang et al. is directed to benign interference suppression for received signal quality estimation.  More specifically, Wang et al. teaches that and receiving, from the UE, the channel quality information based at least in part on the filtered reference signal (Wang et al. teaches that after obtaining a CQI estimate, the mobile station then sends the CQI estimate to a supporting network base station through uplink signaling (par [0031]); processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. so that the determined channel quality information is received by the network entity, as taught by Wang et al.  The modification would have allowed the system to enable the link adaptation (see Wang et al., par [0055]). 

Regarding Claim 22, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: applying a filter that uses the one or more filter coefficients to the reference signal (Baker et al. teaches that the data is provided as an input to a spectrum shaping block and that the spectrum shaping block has a filter (page 13, lines 19-22; FIG. 4); data 412 comprises the data to be transmitted and the first RS which will be processed by the blocks of FIG. 4 (page 14, lines 9-11)), wherein generating the filtered reference signal is based at least in part on applying the filter (Baker et al. teaches that the reference signal will be processed by the blocks of FIG. 4 including a filter (page 13, lines 19-22; page 14, lines 9-11; FIG. 4); the first reference signal is filtered (page 1, lines 13-175; FIG. 6)).  

Regarding Claim 26, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: identifying a type of the filtered reference signal (Baker et al. teaches that the receiving entity compares the first reference signal and second reference signal to determine filter parameters (page 15, lines 21-25); UE knows which RS is spectrum shaped and which is not (page 15, lines 5-9)), wherein the one or more filter coefficients are based at least in part on the type of the filtered reference signal (Baker et al. teaches UE compares the two reference signals and derives the filter parameters (page 15, lines 6-8); first and second reference signals are used to determine information about a filter and that the information comprises filter coefficients (page 4, lines 18-23)).  

Regarding Claim 27, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: modulating the filtered reference signal using a π/2 binary phase shift keying (BPSK) modulation scheme (Baker et al. teaches that the data signal and first RS are BPSK signals, e.g., π/2 rotated BPSK (page 12, lines 17-18)), wherein transmitting the filtered reference signal is based at least in part on modulating the reference signal using the π/2 BPSK modulation scheme (Baker et al. teaches that the base station transmits the reference signal comprise a BPSK signal and that BPSK signal is a π/2 BPSK signal (page 3, lines 8-10); the first reference signal and second reference signal are transmitted by the transmitting entity (page 15, lines 16-17; FIG, 6)).  

Regarding Claim 28, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: identifying a filtering configuration associated with the filtered reference signal (Baker et al. teaches that the UE compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (page 14, line 31 –page 15, line 9)), wherein the one or more filter coefficients are based at least in part on the filtering configuration (Baker et al. teaches that the UE compares the first reference signal and the second reference signals to determine filter parameters (page 15, lines 21-22; FIG. 6); first and second reference signals are used to determine information about a filter and that the information comprises filter coefficients (page 4, lines 18-23)); and applying a filter to the filtered reference signal that uses the one or more filter coefficients (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (page 14, lines 9-11; FIG. 4)), wherein transmitting the filtered reference signal is based at least in part on applying the filter (Baker et al. teaches that the base station transmits the reference signal comprise a BPSK signal and that BPSK signal is a π/2 BPSK signal (page 3, lines 8-10); the first reference signal and second reference signal are transmitted by the transmitting entity (page 15, lines 16-17; FIG, 6)).  

Regarding Claims 29-30, Claims 29-30 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 21.   Therefore, claims 29-30 are also rejected for similar reasons set forth in claims 1 and 21.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Kim et al. (U.S. Patent Application Publication No. 2020/0396628).

Regarding Claim 7, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, however, the references do not explicitly teach wherein a first bandwidth of the received reference signal is different than a second bandwidth associated with the channel quality information transmitted by the UE to the network entity.  Kim et al. teaches such a limitation. 
	Kim et al. is directed to method and apparatus for performing measurement.  More specifically, Kim et al. teaches that after activating the first reference signal included in the activated first bandwidth part, the processor may activate a second bandwidth part among the multiple bandwidth parts and deactivating the first bandwidth part, and activate a second reference signal included in the activated second bandwidth part (par [0178]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that a first bandwidth of the received reference signal is different than a second bandwidth associated with the channel quality information transmitted by the UE to the network entity, as taught by Kim et al.  The modification would have allowed the system to measure quality of a cell efficiently (see Kim et al., par [0005][0009]). 

Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Wang et al. (U.S. Patent Application Publication No. 2016/0105265){hereinafter referred to as Wang ‘265).

Regarding Claim 10, the combined teachings of Baker et al. and Wang et al. teach The method of claim 8, however, the references do not explicitly teach further comprising: identifying one or more parameters of a downlink channel configuration, wherein identifying the filtering configuration is based at least in part on identifying the one or more parameters of the downlink channel configuration.  Wang ‘265 teaches such limitations. 
	Wang ‘265 is directed to method and apparatus for measuring communication quality.  More specifically, Wang ‘265 teaches identifying one or more parameters of a downlink channel configuration (Wang ‘265 teaches that UE receives reference signal resource configuration information where the reference signal resource configuration information includes reference signal port configuration information that is used for indicating a mapping relationship between a reference signal port and a port group (par [0252]), indicating such is identified), wherein identifying the filtering configuration is based at least in part on identifying the one or more parameters of the downlink channel configuration (Wang ‘265 teaches that UE receives filter coefficient information (par [0304]), indicating that filtering configuration is identified based on received signal quality measurement information according to the reference signal port information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that one or more parameters of a downlink channel configuration is identified, as taught by Wang ‘265.  The modification would have allowed the system to measure more accurate channel state information (see Wang ‘265., par [0006]). 

Regarding Claim 31, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and although teaching that the filter coefficients are signaled to the receiver (page 13, lines 12-18), the references do not explicitly teach wherein the one or more filter coefficients for filtering the reference signal are received in an indication from the network entity. Wang ‘265 teaches such limitations. 
	Wang ‘265 is directed to method and apparatus for measuring communication quality.  More specifically, Wang ‘265 teaches that send, to the user equipment, filter coefficient information that is used by the UE to perform filtering on the reference signal received power RSRP (par [0240]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that the one or more coefficients for filtering the reference signal are received in an indication from the network entity, as taught by Wang ‘265.  The modification would have allowed the system to measure more accurate channel state information (see Wang ‘265., par [0006]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Roh (U.S. Patent Application Publication No. 2013/0039446).

Regarding Claim 13, the combined teachings of Baker et al. and Wang et al. teach The method of claim 12, however, the references do not explicitly teach wherein the one or more filter coefficients are associated with a plurality of frequency ranges.  Roh teaches such a limitation. 
	Roh is directed to frequency-domain filtering for channel estimation in communications systems.  More specifically, Han et al. teaches that the frequency-domain filtering uses a common frequency-domain filter consisting of a single filter coefficient vector having a plurality of frequency-domain filter coefficients to generate refined channel estimates for each of the plurality of sub-carriers (par [0044]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that the one or more filter coefficients are associated with a plurality of frequency ranges, as taught by Roh.  The modification would have allowed the system to generate refined channel estimates for each of the plurality of sub-carriers to implement relatively low-complexity channel estimation (see Roh, par [0009][0044]). 

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Lee et al. (U.S. Patent Application Publication No. 2013/0194931).

Regarding Claim 14, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, however, the references do not explicitly teach further comprising: determining that the received filtered reference signal and a second signal are quasi-collocated, wherein one or more filter coefficients associated with the second signal are a same set of filter coefficients as the one or more filter coefficients associated with the received filtered reference signal.  Lee et al. teaches such limitations. 
	Lee et al. is directed to systems and/or methods for providing ePDCCH in a multiple carrier based and/or quasi-collated network.  More specifically, Lee et al. teaches determining that the received filtered reference signal and a second signal are quasi-collocated (Lee et al. teaches that UE determines that the PDSCH and UE specific demodulation RS are transmitted from the same quasi-collocated antenna ports (par [0408])), wherein one or more filter coefficients associated with the second signal are a same set of filter coefficients as the one or more filter coefficients associated with the received filtered reference signal (Lee et al. teaches that filter coefficient for the CSI-RS is used for PDSCH demodulation (par [0408])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that whether the reference signal and a second signal are quasi-collocated is determined, as taught by Lee et al.  The modification would have allowed the system to provide a demodulation reference timing indication (see Lee et al., par [0398]). 

Regarding Claim 23, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, however, the references do not explicitly teach further comprising: determining that the filtered reference signal and a second signal are quasi-collocated; and associating the one or more filter coefficients of the filtered reference signal with the second signal based at least in part on the filtered reference signal and the second signal being quasi- collocated.   Lee et al. teaches such limitations. 
	Lee et al. is directed to systems and/or methods for providing ePDCCH in a multiple carrier based and/or quasi-collated network.  More specifically, Lee et al. teaches determining that the filtered  reference signal and a second signal are quasi-collocated (Lee et al. teaches that UE determines that the PDSCH and UE specific demodulation RS are transmitted from the same quasi-collocated antenna ports (par [0408])), and associating the one or more filter coefficients of the filtered reference signal with the second signal based at least in part on the filtered reference signal and the second signal being quasi- collocated (Lee et al. teaches that filter coefficient for the CSI-RS is used for PDSCH demodulation (par [0408])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that whether the reference signal and a second signal are quasi-collocated is determined, as taught by Lee et al.  The modification would have allowed the system to provide a demodulation reference timing indication (see Lee et al., par [0398]). 


Allowable Subject Matter
Claims 3-6, 15-16, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jongren et al. (WO 2013/074025), which is directed to methods and arrangements for reference signal measurements.  More specifically, Jongren et al. teaches that a filter reset message indicates at least one filter coefficient to be applied (page 10, lines 1-4; page 16, lines 1-4; FIGS. 9, 14); that different filter coefficients is applied if the measurements are based on CRS or CSI-RS (page 14, lines 6-7); the handover decision is taken by the network based on measurement reports provided by the terminals, and such reports are reference signal received power (RSRP) and reference signal received quality (RSRQ)(page 3, lines 14-17). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414